DETAILED ACTION
Claims 1, 3, 4, 6, 9, 10, 12, 13, 15 and 18-22 are pending with and effective filing date of 5/30/2017.  Claims 1, 9, 10 and 18-20 are amended as per applicant’s amendment dated 12/10/2020.  Claims 21 and 22 are new as per applicant’s amendment dated 12/10/2020.  Claims 1, 3, 4, 6, 9, 10, 12, 13, 15 and 18-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 9, 10, 12, 13, 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 9, 10, 12, 13, 15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “generate a message for performing a batch process on data of processing targets corresponding to the received request individually managed by a plurality of tenants in the database when the data of the processing targets corresponding to the received request is data to be batch processed, wherein the batch process that requires accessing the plurality of tenants in the database is performed by the generated message that is one message”.  

	Claim 10 includes similar subject matter and is rejected based on the same reasoning as stated for claim 1 as noted above.  

	Claim 21 recites “further comprising generating a message for performing a process on data of the processing targets corresponding to the received request managed by one tenant in the database when the data of the processing targets corresponding to the received request is not data to be batch processed, wherein the process that requires accessing the one tenant in the database is performed by the generated message”.
The examiner has reviewed the specification and cannot find support for the limitation as claimed.  Please explain how the amended claim is supported by the disclosure and include specific citations.  

	Claim 22 recites “wherein the instructions further cause the information processing system to generate a message for performing a process on data of the processing targets corresponding to the received request managed by one tenant in the database when the data of the processing targets corresponding to the received request is not data to be batch processed, wherein the process that requires accessing the one tenant in the database is performed by the generated message”.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9, 10, 12, 13, 15 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	
	
	Claim 1 recites “generate a message for performing a batch process on data of processing targets corresponding to the received request individually managed by a plurality of tenants in the database when the data of the processing targets corresponding to the received request is data to be batch processed, wherein the batch process that requires accessing the plurality of tenants in the database is performed by the generated message that is one message”.
	 The limitation is interpreted as “generate a message for performing a batch process on data of processing targets of a multi-tenant database when the data of the processing targets corresponding to the received request is data to be batch processed, 
	Please clarify the language and provide specific citations from which the limitation finds support.  
	Claim 10 includes similar subject matter and is rejected based on the same reasoning as stated for claim 1 as noted above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sampathkumar (Patent Application Publication 2014/0089282; hereinafter referred to as Sampathkumar).

	As per claim 1, Sampathkumar discloses an information processing system using a system of a database which manages data on customers using tenants which are storage regions dedicated for the customers and a queue in which a message for processing data of a processing target is registered, the information processing system comprising:

a memory for storing instructions [Sampathkumar, (0057)], and

a processor for executing the instructions to cause the information processing system to [Sampathkumar, (0057)]:

receive a request for a totaling process [Sampathkumar, batch requests are generated by user devices (0023) requests may update tenant level data, i.e. totaling (0074)].


generate a message for performing a batch process on data of processing targets corresponding to the received request individually managed by a plurality of tenants in the database when the data of the processing targets corresponding to the received request is data to be batch processed, wherein the batch process that requires accessing the plurality of tenants in the database is performed by the generated message that is one message; and
The limitation is interpreted as “generate a message for performing a batch process on data of processing targets of a multitenant database when the data of the processing targets corresponding to the received request is data to be batch processed, wherein the batch process that accesses the multitenant database is performed by the generated message that is one message”.
[Sampathkumar, requests are processed for a multitenant database (0018), batch requests are generated by user devices and may be batched together into journal batches, i.e. a collection of journal requests (0023), each batch is submitted to a job queue, i.e. one message (0025)]


register the generated message in the queue, wherein each message registered in the queue is obtained and executed by an execution system using at least one machine and the database [Sampathkumar, each batch is submitted/registered to a job queue 

	As per claim 9, Sampathkumar discloses the system of claim 1 as noted above and further discloses wherein, in a case where a predetermined condition is satisfied, data of a processing target is to be subjected to a periodic totaling process [Sampathkumar, batch requests are generated by user devices (0023) requests may update tenant level data, i.e. totaling (0074)].

	Claim 10 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 18 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampathkumar (Patent Application Publication 2014/0089282; hereinafter referred to as Sampathkumar) in view of Aziz et al. (U.S. Patent 7146233; hereinafter referred to as Aziz).

	As per claim 3, Sampathkumar discloses the system of claim 1 as noted above. 
	Sampathkumar does not explicitly disclose: wherein a number of machines is controlled based on a number of messages registered in the queue or a processing load of the execution system.
	However, Aziz teaches this aspect [Aziz, a computing grid is extensible, flexible and scalable having the ability to increase or decrease computing power (col. 6, lines 25-43), a computing grid keeps a number of computing elements in an Idle Pool for varying or bursty traffic loads (col. 7, lines 47-60)].
	Sampathkumar discloses a method of batching and queueing update requests for a multitenant database.  Aziz teaches a computer grid which may increase or decrease computing devices to accommodate traffic loads.  All the claimed elements were known in prior art and one skilled in the art could have combined the elements as 

	Claim 12 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  




Claims 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampathkumar (Patent Application Publication 2014/0089282; hereinafter referred to as Sampathkumar) in view of Bourbonnais et al. (Patent Application Publication 2012/0023369; hereinafter referred to as Bourbonnais).  

	As per claim 4, Sampathkumar discloses the system of claim 1 as noted above. 
	Sampathkumar does not explicitly disclose: wherein the obtained message is deleted from the queue after the process performed by the execution process is successfully completed.
	However, Bourbonnais teaches this aspect [Bourbonnais, after messages are processed transactions are removed from the receive queue (0023)].
	Sampathkumar discloses a method of batching and queueing update requests for a multitenant database.  Bourbonnais teaches that received transactions are removed from the received queue after processing.  All the claimed elements were known in prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results.  One would have been motivated to combine the teachings to provide a method of purging transactions from an input queue after processing, thereby ensuring that the input queue always has room to receive new transactions.


	As per claim 6, Sampathkumar discloses the system of claim 1 as noted above. 

	Sampathkumar discloses a method of batching and queueing update requests for a multitenant database.  Bourbonnais teaches that received transactions are removed from the received queue after processing.  All the claimed elements were known in prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results.  One would have been motivated to combine the teachings to provide a method of retrying failed transactions, thereby ensuring that all transactions are processed.

	Claim 13 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  
	Claim 15 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  



Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampathkumar (Patent Application Publication 2014/0089282; hereinafter referred to as Sampathkumar) in view of Reinhold et al. (Patent Application Publication 2014/0278812; hereinafter referred to as Reinhold).

	As per claim 19, Sampathkumar discloses the system of claim 1 as noted above.
	Sampathkumar does not explicitly teach: wherein, in a case where a predetermined condition is not satisfied, data of a processing target is to be subjected to a totaling process in response to an instruction of a user via a web page.  
	However, Reinhold teaches this aspect [Reinhold, for a multi-tenant system, users may decide to view diagnostic data, alert and job totals for recommendations, see Fig. 3A (0045 and 48)].
	Sampathkumar discloses a method of batching and queueing update requests for a multitenant database.  Reinhold explicitly teaches displaying job totals for a multi-tenant environment.  All the claimed elements were known in prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results.  One would have been motivated to combine the teachings to provide a method of viewing data totals ad hoc, thereby allowing auditing.

	Claim 20 includes similar subject matter to that of claim 19 and is rejected based on the same reasoning as stated for claim 19 as noted above.  
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampathkumar (Patent Application Publication 2014/0089282; hereinafter referred to as Sampathkumar) in view of Takamoto et al. (U.S. Patent 5,115,392; hereinafter referred to as Takamoto).  

	As per claim 21, Sampathkumar discloses the method of claim 10 as noted above and further discloses corresponding to the received request managed by one tenant in the database and wherein the process that requires accessing the one tenant in the database is performed by the generated message [Sampathkumar, requests are processed for a multitenant database (0018)].
	Sampathkumar does not explicitly disclose further comprising generating a message for performing a process on data of the processing targets
	However, Takamoto teaches processing transactions in batch and non-batch modes [Takamoto, if a transaction is not to be batch processed, it undergoes the ordinary transaction process (col. 2, lines 16-30)].  
	Sampathkumar discloses a method of batching and queueing update requests for a multitenant database.  Takamoto teaches processing transactions in batch and non-batch mode.  All the claimed elements were known in prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 

	Claim 22 includes similar subject matter to that of claim 21 and is rejected based on the same reasoning as stated for claim 21.  






	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.